DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2020 and 09/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection/s to the Specification
The title of the invention, “LIGHT SOURCE DEVICE, IMAGE PROJECTION APPARATUS, LIGHT SOURCE OPTICAL SYSTEM,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Objection/s to the Claim/s
Claim 2 is objected to because of the following informalities: “the waveform conversion member” on line 3 of claim 6.  It appears that “the wavelength conversion member” is intended.   Appropriate correction is required.
 
Claim 6 is objected to because of the following informalities: “the light mixing element” on line 3 of claim 6.  It appears that “the light mixing device” is intended.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the straight line” in claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the incident plane of the first colored light” in claim 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “wherein an angle β is smaller than 40° when the angle β is an angle between the incident aperture of the rod integrator (190) and the incident plane of the first colored light with respect to the incident aperture.”  The specification, on p. 13-14, states that
In the present disclosure, the incident plane is defined as a plane including a normal line of a target surface (a certain surface), on which a certain light ray is incident, 
The above definition of “incident plane of the first colored light” necessarily results in β not be anything other than 90°; because any plane having the normal line 104aL must by 90° with plane 104a, by definition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/085,193 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the copending application claims all claim limitation/s found on claim 1 of the application at issue: [a] light-source device comprising: an excitation light source configured to emit first colored light; an optical element having a reflecting surface to reflect the first colored light emitted from the excitation light source; and a wavelength conversion unit configured to emit the first colored light reflected by the optical element, the wavelength conversion unit including a wavelength conversion member configured to convert at least a portion of the first colored light reflected by the optical element and incident on the wavelength .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 11, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lin (US 9983471 B1).
Regarding claim 1, Lin teaches a light-source device (Fig. 1-7; col. 3, line 48 – col. 8 line 17) comprising: an excitation light source (111) configured to emit first colored light; an optical element (131/132) having a reflecting surface to reflect the first colored light emitted from the excitation light source (111); and a wavelength conversion unit (170) configured to emit the first colored light reflected by the optical element (131/132), the wavelength conversion unit (170) including a wavelength conversion member (173) configured to convert at least a portion of the first colored light reflected by the optical element (131/132) and incident on the wavelength conversion unit (170), into second colored light having a wavelength different from a wavelength of the first colored light and emit the second colored light (col. 4, lines 32-51, col. 6, lines 4-13), 
wherein a point P does not intersect with a light flux Q where the point P is a center of the first colored light on the reflecting surface of the optical element (131/132) and the light flux Q is a light flux of the first colored light emitted from the wavelength conversion unit (170; Fig. 1 and 7; col. 3, line 48 – col. 8 line 17). 
Regarding claim 14, Lin teaches a light source optical system (Fig. 1-7; col. 3, line 48 – col. 8 line 17) comprising: an optical element (131/132) having a reflecting surface to reflect first colored light emitted from an excitation light source (111); and a wavelength conversion unit (170) configured to emit the first colored light reflected by the optical element (131/132), the wavelength conversion unit (170) including a wavelength conversion member (173) configured 
Regarding claim 3, Lin further teaches wherein the wavelength conversion unit (170) includes an area to receive the first colored light reflected by the optical element (131/132) and the area includes the wavelength conversion member (173), wherein the wavelength conversion member (173) is configured to convert a portion of the first colored light incident on the area into the second colored light and reflect the other portion of the first colored light (col. 4, lines 32-51, col. 6, lines 4-13), wherein upon the first colored light being incident on the wavelength conversion unit (170), the wavelength conversion unit (170) is configured to emit the first colored light and the second colored light together to an incident-plane side of the wavelength conversion unit (170) that the first colored light has been incident on (col. 4, lines 32-51, col. 6, lines 4-13). 
Regarding claim 4, Lin further teaches a light mixing device (190) configured to mix at least one of the first colored light and the second colored light emitted from the wavelength conversion unit (170); and a light guide (160 and/or 180) configured to guide the at least one of the first colored light and the second colored light emitted from the wavelength conversion unit (170) to the light mixing device (190). 

Regarding claim 6, Lin further teaches a refractive optical element (131/132) configured to guide at least one of the first colored light and the second colored light emitted from the wavelength conversion unit (170) to an incident aperture (190o) of the light mixing element (190), wherein the light mixing device (190) is a rod integrator (190; Fig. 6; col. 4, lines 32-51; col. 6 line 46 – col. 7 line 4). 
Regarding claim 7, Lin further teaches a center of a projection image of the first colored light projected on the incident aperture (190o) of the rod integrator (190), a center of a projection image of the second colored light projected on the incident aperture (190o), and the optical axis of the refractive optical element (131/132) intersect at one point (Fig. 1 and 7; col. 4, lines 32-51; col. 6 line 46 – col. 7 line 4). 
Regarding claim 8, Lin further teaches a plane including the straight line and another straight line is substantially parallel to a short side of the incident aperture (190o) of the rod integrator (190), said another straight line being a straight line connecting a center of a projection image of the first colored light on the incident aperture (190o) of the rod integrator (190) and a point R that is a center of a projection image of the first colored light on the wavelength conversion unit (170; Fig. 1, 6, and 7). 
Regarding claim 11, Lin further teaches a focusing element (160/161/162) disposed in an optical path between the optical element (131/132) and the wavelength conversion unit (170), the focusing element (160/161/162) configured to converge the first colored light reflected by the . 

Claims 1, 2, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (US 20140160441 A1).
Regarding claim 1, Kim teaches a light-source device (Fig. 7-8) comprising: an excitation light source (101) configured to emit first colored light; an optical element (202) having a reflecting surface to reflect the first colored light emitted from the excitation light source (101); and a wavelength conversion unit (103) configured to emit the first colored light reflected by the optical element (202), the wavelength conversion unit (103) including a wavelength conversion member (135) configured to convert at least a portion of the first colored light reflected by the optical element (202) and incident on the wavelength conversion unit (103), into second colored light having a wavelength different from a wavelength of the first colored light and emit the second colored light ([0033]), wherein a point P does not intersect with a light flux Q where the point P is a center of the first colored light on the reflecting surface of the optical element (202) and the light flux Q is a light flux of the first colored light emitted from the wavelength conversion unit (Fig. 7 and 8; [0049], [0052]).

Regarding claim 13, Kim further teaches an image display element (109/390, [0031], [0037], [0049]) configured to generate an image of light emitted from the light-source device; an illumination optical system (131) configured to guide the light emitted from the light-source device to the image display element (109/390); and a projection optical system (301) configured to project the image generated by the image display element (109/390).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yang (US 20120206900 A1).
Regarding claim 10, Lin does not explicitly teach the rod integrator (190) has an exit aperture larger than the incident aperture (190o). 
Yang teaches using a rod integrator having an exit aperture larger than the incident aperture (Fig. 1A).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin with Yang; because it allows matching the size and aspect ratio of the display device to improve light efficiency.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Matsubara (US 20140139810 A1).
Regarding claim 12, Lin further teaches a light source unit (110) and coupling lenses (122, 141, and/or 142), the light source unit (110) including the excitation light source (111) and 
Lin does not explicitly teach an interval between the laser diodes satisfies Formula below: 1 ≤ P/Ltan θ ≤ 4, where θ denotes a divergence angle of the first colored light emitted from each of the plurality of laser diodes, the divergence angle being a larger angle between an angle in a row direction and an angle in a column direction, P denotes a pitch between adjacent laser diodes, and L denotes a distance from a light-emitting point of each of the plurality of laser diodes to a corresponding one of the coupling lenses. 
Matsubara teaches an interval between the laser diodes satisfies P/Ltan θ ≈ 2 (Fig. 2A, 2B).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin with Matsubara; because it allows optimum collection of light flux from the light sources.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882